Citation Nr: 1343194	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  10-47 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a throat condition, to include severe laryngitis with hemorrhagic nodules on vocal cords.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from June 1956 to September 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board acknowledges that the RO only formally denied service connection for severe laryngitis with hemorrhagic nodules on vocal cords.  In accord with the holding of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has construed the claim as one of service connection for a throat condition however diagnosed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before the undersigned in July 2013.  A transcript of this hearing has been associated with the record.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, further development is required in order to comply with the duty to assist.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The available service treatment records indicate the Veteran's mouth and throat were evaluated as normal on his April 1956 enlistment examination and a subsequent May 1958 service examination.  He did indicate on concurrent Reports of Medical History that he had experienced ear, nose or throat trouble; as well as whooping cough.  However, no specific information was noted regarding these conditions.  He also indicated on the May 1958 Report that he had been treated during the past 5 years, and it was noted he was hospitalized for diagnostic evaluation.  Other records reflect this is in reference to his October to November 1957 hospitalization where he was apparently evaluated for gastroenteritis.

Subsequent records reflect the Veteran was treated for severe laryngitis with hemorrhagic nodules in June 1958.  He was given light duty which did not involve the use of his voice, and other records note improvement in July 1958.  Records dated in August 1958 indicate he was fit for full duty.  His September 1958 discharge examination did evaluate his mouth and throat as normal.  However, it was noted on a concurrent Report of Medical History that he had frequent sore throat and chest.

Private medical records dated in 2009 include assessment of voice disturbance and chronic laryngitis.

In this case, the Board acknowledges that the Veteran was accorded a VA medical examination regarding this case in October 2008, with an additional VA medical opinion in September 2010 based upon review of the claims folder, and that both examiners expressed opinions against the current disability being etiologically related to service.  However, both examiners focused on the lack of treatment for throat problems for many years after service, the latter of which noted there was no treatment until 2009.  The Veteran has testified that he did have recurrent throat problems during this period, and that he did seek private medical treatment for such shortly after service but that such records are now destroyed.  In any event, the Veteran is competent to describe recurrent throat problems as they reflect visible symptomatology subject to lay observation.  Moreover, the Board finds that the Veteran's account of this symptomatology, to include his July 2013 hearing testimony, to be credible.

In view of the foregoing, the Board finds that the October 2008 VA examination and September 2010 VA medical opinion are not adequate for resolution of this case.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required in order to accord the Veteran a new examination which does adequately address the nature and etiology of his current throat condition.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his throat problems since March 2010.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  The AMC/RO should notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service throat symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of his current throat disorder.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current throat disorder found to be present was incurred in or otherwise the result of the Veteran's active service, to include his 1958 in-service treatment for severe laryngitis with hemorrhagic nodules.  In making this determination, the examiner should be aware that the Veteran's account of recurrent throat symptoms since service has been deemed credible.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the October 2010 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



